Citation Nr: 0109057	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-00 113A	)	DATE
	)
	)



THE ISSUE

Whether a December 12, 1955 decision of the Board of 
Veterans' Appeals, which denied restoration of service 
connection for a psychiatric disorder, should be revised or 
reversed on the grounds of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran had active service from November 1944 to August 
1946.  Historically, a December 23, 1948 rating decision 
granted service connection for psychogenic gastrointestinal 
reaction, effective August 17, 1946.  Subsequently, a June 
21, 1955 rating decision severed service connection for 
psychogenic gastrointestinal reaction, on the grounds that 
that December 23, 1948 rating decision's grant of service 
connection for said disability was clearly and unmistakably 
erroneous.  A December 12, 1955 Board decision, in effect, 
affirmed that June 21, 1955 rating decision's severance of 
service connection for psychogenic gastrointestinal reaction.  

In August 2000, the veteran's representative filed with the 
Board a formal motion for revision of that December 12, 1955 
Board decision on the grounds of clear and unmistakable 
error.  Accordingly, the Board will herein render a decision 
on that clear and unmistakable error motion.  


FINDINGS OF FACT

1.  In a December 12, 1955 decision, the Board, in effect, 
affirmed a June 21, 1955 rating decision's severance of 
service connection for psychogenic gastrointestinal reaction.  
That decision was not supported by the evidence then of 
record and the applicable laws and regulations in effect at 
that time.

2.  The original grant of service connection for a 
psychogenic gastrointestinal reaction had some support in the 
evidence of record, and can not be said to have been 
unequivocally erroneous. 


CONCLUSION OF LAW

The December 12, 1955 Board decision, which, in effect, 
affirmed a June 21, 1955 rating decision's severance of 
service connection for psychogenic gastrointestinal reaction, 
is clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. § 20.1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished, particularly 
in light of the grant herein of this motion.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.   

Parenthetically, in Disabled American Veterans v. Gober, No. 
99-7061 (Fed. Cir. Dec. 8, 2000), the Federal Circuit held 
that VA regulations codified at 38 C.F.R. §§ 20.1400-20.1411 
were valid, except for Rule 1404(b) (which deals with lack of 
pleading specificity).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

It is contended, in essence, that the December 12, 1955 Board 
decision, which, in effect, affirmed a June 21, 1955 rating 
decision's severance of service connection for psychogenic 
gastrointestinal reaction, is clearly and unmistakably 
erroneous on the basis that since the December 23, 1948 
rating decision's grant of service connection for said 
disability was not clearly and unmistakably erroneous, it 
should not have been severed.  The Board agrees for the 
following reasons.

Historically, a December 23, 1948 rating decision granted 
service connection for psychogenic gastrointestinal reaction, 
effective August 17, 1946.  That rating decision sheet did 
not explain the reasons for that grant, although it referred 
to a recent December 1948 VA examination report and "all 
evidence in file."  The evidentiary record existing at the 
time of that December 23, 1948 rating decision included the 
veteran's service medical records, which revealed that no 
psychiatric or gastrointestinal disability was noted on 
service entrance examination in late November 1944.  A single 
service medical record dated in early December 1944, 
approximately a week and a half after enlistment, recorded 
that he was hospitalized for approximately one month; that 
"cause of admission" was "nerves"; that in mid-December, 
belladonna was prescribed; and that in January 1945, a 
"negative finding" was noted.  The remainder of the 
available service medical records document treatment only for 
an unrelated condition; and an August 1946 service discharge 
examination report did not include any complaints, findings, 
or diagnoses pertaining to a psychiatric abnormality.  

In the veteran's initial August 1946 application for VA 
disability benefits, he claimed that he had had "stomach 
trouble, can't eat or sleep" in August 1946 and that he had 
incurred a left leg shrapnel wound in 1945.  A service record 
reported that no wounds had been received in action, although 
involvement in central Europe battles and campaigns was 
noted.  An October 1946 rating decision granted service 
connection for a left thigh shrapnel wound scar due to 
combat.  March-April 1948 private hospitalization records 
noted that he was described as a somewhat "asthenic" 
individual.  His complaints included an inability to sleep 
and excessive worry.  The final diagnosis was acute 
somatization reaction (psychogenic gastrointestinal) 
manifested by vague gastrointestinal symptoms.  A December 
1948 VA psychiatric examination report noted a history of 
combat and a left thigh shrapnel wound; and his complaints 
included insomnia, irritability, and stomach distress.  The 
diagnosis was psychogenic gastrointestinal reaction.  

Thus, apparently on the basis of that evidentiary record, a 
December 23, 1948 rating decision granted service connection 
for psychogenic gastrointestinal reaction.  

On April 1954 VA psychiatric examination, the diagnoses were 
conversion reaction manifested by gastrointestinal complaints 
in an inadequate, unstable individual; and chronic anxiety 
symptoms.  An August-September 1954 VA hospitalization report 
included a diagnosis for anxiety reaction with depression, 
fatigability, and somatic complaints.  The veteran appealed a 
June 1954 rating decision which reduced an evaluation for 
psychogenic gastrointestinal reaction from 30 percent to 50 
percent.  During a March 1955 RO hearing, the veteran 
testified that he initially had nervousness during basic 
training, after a grenade exploded; and that he was treated 
for his nerves frequently in service.  Subsequently, after he 
was provided notice of a proposed rating decision to sever 
service connection for his psychiatric condition, a June 21, 
1955 rating decision (by a rating board different than the 
one that originally granted service connection) severed 
service connection for psychogenic gastrointestinal reaction, 
on the grounds that that December 23, 1948 rating decision 
grant of service connection for said disability was clearly 
and unmistakably erroneous.  That June 21, 1955 rating 
decision sheet stated that the service records "do not show 
any treatment for a nervous disease during active service.  
Psychogenic gastrointestinal reaction...was first shown 3-18-
48....  Veteran was not in combat and is not shown to have had 
any unusual hardships in service which could be considered to 
have caused a psychogenic gastrointestinal reaction."  

A December 12, 1955 Board decision, in effect, affirmed that 
June 21, 1955 rating decision's severance of service 
connection for psychogenic gastrointestinal reaction.  It 
appears that said December 12, 1955 Board decision set forth 
in detail the pertinent medical evidence, including the 
service medical records, service discharge examination, 
initial application for VA disability benefits, and post-
service clinical records; and specifically referred to the 
rating decision that granted service connection for 
psychogenic gastrointestinal reaction and the subsequent 
rating decision that "discontinued" service connection on 
the basis of clear and unmistakable error in the original 
grant.  Therefore, it appears that said December 12, 1955 
Board decision "subsumed" the prior June 21, 1955 rating 
decision.  See Talbert v. Brown, 7 Vet. App. 352, 355 (1995) 
(citing 38 C.F.R. § 20.1104 (1995) (when determination of AOJ 
is affirmed by BVA, such determination is subsumed by final 
appellate decision); and Donovan v. Gober, 10 Vet. App. 404 
(1997), Chisem v. Gober, 10 Vet. App. 526 (1997), and Morris 
v. West, 13 Vet. App. 94 (1999), concerning the delayed-
subsuming doctrine.  

Said December 12, 1955 Board decision stated, in pertinent 
part:

The evidence establishes that the nervous 
condition indicated by the service 
records as manifested in December 1944 
represented a transitory reaction which 
disappeared and was not thereafter noted 
during service or on examination for 
discharge therefrom.  A nervous disorder 
was first noted by this Administration on 
hospitalization commencing in March 1948.  
After consideration of the entire 
record,...it is the conclusion of the Board 
that the evidence is insufficient to 
establish that the veteran's nervous 
condition had its inception during active 
service or is related to the nervous 
symptoms reported in December 1944 during 
service.  It is the decision of the Board 
that the prior grant of service 
connection for a nervous disorder was 
clearly and unmistakably erroneous.  

The method by which service connection can be severed was 
subject to the limitations contained in 38 C.F.R. § 3.9 (in 
effect at the time of that 1955 rating decision and 1955 
Board decision).  Said regulatory provisions stated, in 
pertinent part:

(a)  No rating board will reverse or 
amend, except upon new and material 
evidence, a decision rendered by the same 
or any other rating board, or by any 
appellate authority, except where such 
reversal or amendment is clearly 
warranted by a change in law or by a 
specific change in interpretation thereof 
specifically provided for in a Veterans' 
Administration issue:  Provided, That a 
rating board may reverse or amend a 
decision by the same or any other rating 
board where such reversal or amendment is 
obviously warranted by a clear and 
unmistakable error shown by the evidence 
in file at the time the prior decision 
was rendered....

....................................................................

(d)  Authority to sever service 
connection upon the basis of clear and 
unmistakable error (the burden of proof 
being upon the Government)....

A critical question for resolution is whether said December 
23, 1948 rating decision's grant of service connection for 
psychogenic gastrointestinal reaction was clearly and 
unmistakably erroneous based on the evidence in file at the 
time that rating was rendered.  Although that rating decision 
sheet did not explain the reasons for that grant, it did 
refer to a December 1948 VA examination report, dated more 
than two years after service, which diagnosed a psychogenic 
gastrointestinal disability; and did refer to "all evidence 
in file."  The evidence in file at the time that rating was 
rendered included service medical records, that documented 
in-service treatment for "nerves."  Additionally, the 
evidence in file at the time that rating was rendered 
included post-service clinical records, which diagnosed a 
psychogenic gastrointestinal disability approximately a year 
and a half after service.  It is the Board's opinion that at 
the time that rating was rendered, it is at least debatable 
that the rating board exercised reasonable rating judgment in 
granting service connection, since it would not have been 
totally unreasonable for a rating board to have (1) 
interpreted the in-service clinical notation of "nerves" as 
consistent with treatment for a psychiatric disability; (2) 
discounted the probative value of the service discharge 
examination report, which did not indicate the presence of a 
psychiatric abnormality on that examination; and (3) 
determined that the psychogenic gastrointestinal disability, 
that was clinically shown shortly after service, had a 
service onset (i.e., that the in-service psychiatric 
symptomatology represented the initial manifestations of a 
chronic, not acute, psychiatric disorder).  Again, clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell.  

It also appears to the Board that the second rating board 
that rendered said June 21, 1955 rating decision, which 
severed service connection and was subsumed by that December 
12, 1955 Board decision, merely substituted its own rating 
judgment in interpreting the evidence then of record 
differently from the first rating board (a difference of 
opinion).  For example, that second rating board in its June 
21, 1955 rating decision interpreted the service medical 
records as not showing "any treatment for a nervous disease 
during active service"; that psychogenic gastrointestinal 
reaction was not initially shown until approximately a year 
and a half after service; that the veteran was not in combat; 
and that he did not have "any unusual hardships in service 
which could be considered to have caused a psychogenic 
gastrointestinal reaction."  However, since a reasonable 
interpretation of the service medical records would indicate 
that he did receive in-service psychiatric treatment and the 
agency of original jurisdiction had granted service 
connection for a combat wound to the left thigh, the 
justification expressed by that second rating board for 
severing service connection appears flawed or at least 
inaccurate.  

Thus, it is the Board's conclusion that the December 23, 1948 
rating decision's grant of service connection for psychogenic 
gastrointestinal reaction was not clearly and unmistakably 
erroneous.  It therefore logically follows that said December 
12, 1955 Board decision, which "subsumed" the prior June 
21, 1955 rating decision, is clearly and unmistakably 
erroneous in affirming that severance of service connection 
for psychogenic gastrointestinal reaction.  

Since the veteran's motion alleging clear and unmistakable 
error is granted with respect to the Board's December 12, 
1955 decision, which, in effect, affirmed severance of 
service connection for psychogenic gastrointestinal reaction, 
it is expected that the RO will take appropriate actions in 
accordance with 38 C.F.R. § 20.1406(a) consistent with the 
grant of the motion herein.  


ORDER

Since the December 12, 1955 Board decision, which, in effect, 
affirmed a June 21, 1955 rating decision's severance of 
service connection for psychogenic gastrointestinal reaction, 
is clearly and unmistakably erroneous, the motion for 
revision or reversal is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


